DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	With respect to claim 1, recites “to ultimately abstract one or more of the primitive objects” is unclear to define the meaning of operation. Further, there is no technical performance to define on how to identify abstract objects at all. The claimed invention is vague and not defined.
 	Dependent claims 2-3 are rejected based on the rejection of the base claim.
 	With respect to claim 17, recites “creating an object priority list for the identified objects for further examination” is unclear and not defined on what “examination” is about.
 	Dependent claims 18-21 are rejected based on the rejection of the base claim. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a method with a series of steps is within one of the four statutory categories. However, the claim recites “carrying out a first phrase operation of imaging…using the information to identify…creating an object priority list…and carrying out a second phrase operation …and using additional reflected energy to obtain additional information for each of the identified objects in the environmental scene, in a prioritized manner” directed into abstract idea without significantly more to perform operation steps by physical system. This judicial exception is not integrated into a practical application because the operation steps without using physical system to perform is the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the extent of abstract idea of using propagated energy to again scan identified objects in the environmental scene do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. Therefore, simply perform the abstract idea can not integrate a judicial exception into a practical application or provide an inventive concept without significantly more in physical performance operation. The claim is ineligible.
 	Dependent claims 18-21, when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. There is no additional element(s) in the dependent claim that impose any meaningful limits on practicing the abstract idea.

Allowable Subject Matter

Claims 1-3 and 17-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, and 35 U.S.C. 101, set forth in this Office action.
Claims 4-16 are allowed because none of the prior art of record whether taken singularly or in combination to teach the claimed invention as recited in a mapping system of the clam 4. In combination with other limitations of the claim, the prior art fail to teaches or suggests an internal model having an image recognition algorithm that receives the information and uses the image recognition algorithm to initially identify a plurality of objects in the environmental scene, with at least one of the identified objects being a primitive object having insufficient detail to enable to create an object priority list for prioritizing further scanning of the identified objects; and an identification and intention mapping subsystem configured to receive the object priority list, and to carry out a second phrase operation using the detection and ranging system to perform an additional scan in accordance with the object priority list, to obtain additional information for each of the identified objects, in accordance with the object priority list, and to report the additional information to the internal model.   
 	A closest prior art, Shpunt et al (US 20170205873) discloses mapping apparatus includes a transmitter, which emits a beam comprising pulses of light and a scanner, which is configured to scan the beam, within a predefined scan range, over a scene. A receiver receives the light reflected from the scene and to generate an output indicative of a time of flight of the pulses to and from points in the scene. A processor is coupled to control the scanner so as to cause the beam to scan over a selected window within the scan range and to process the output of the receiver so as to generate a 3D map of a part of the scene that is within the selected window (abstract, figures 1-2, pars 0057-0058). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boyko et al (US 8818609) discloses using geometric features and history information to detect features such as car exhaust in point maps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865